Exhibit 10.11.1

AMENDMENT NO. 1

TO

GRAFTECH INTERNATIONAL LTD. 2005 EQUITY INCENTIVE PLAN

WHEREAS, the GrafTech International Ltd. 2005 Equity Incentive Plan (the “Plan”)
was adopted, effective May 25, 2005; and

WHEREAS, GrafTech International Ltd. wishes to amend the Plan to ensure
administrative practices that comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder;

NOW, THEREFORE, the Plan is hereby amended, effective May 25, 2005, as follows:

1. Section 6.6 of the Plan is amended by adding the following sentence at the
end thereof:

“Any dividends provided pursuant to this Section 6.6 shall be made in a manner
and subject to terms and conditions so as to comply with Section 409A.”

2. Section 7.6 of the Plan is amended by adding the following sentence at the
end thereof:

“Any dividends provided pursuant to this Section 7.6 shall be made in a manner
and subject to terms and conditions so as to comply with Section 409A.”

3. Section 16.15 of the Plan is amended by adding the following sentence at the
end thereof:

“This Plan is intended to comply with Section 409A and any ambiguities should be
interpreted in such a way as to comply with Section 409A.”

 

Approved on behalf of

GRAFTECH INTERNATIONAL LTD.

and its Subsidiaries

By:  

 

Name:   Title:   Date:  